Citation Nr: 0418548	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  02-06 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for cholecystitis and cholelithiasis, status post 
cholecystectomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active military service from January 1975 to 
January 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  The veteran filed a notice of disagreement with 
that rating decision in April 2001.  After receiving a 
statement of the case in May 2002, the veteran perfected his 
appeal to the Board by timely filing a substantive appeal in 
June 2002.  An August 2003 rating decision granted a 10 
percent rating for the veteran's cholecystitis and 
cholelithiasis, status post cholecystectomy effective from 
September 1999; however, he has not indicated that he is 
satisfied with that award.  

Review of the claims file reveals that the veteran may be 
seeking secondary service connection for gastrointestinal 
reflux disease and a hiatal hernia.  Those issues are 
referred to the RO for appropriate action because they have 
not been developed by the RO, and they are not inextricably 
intertwined with the current claim.  See Flash v. Brown, 8 
Vet. App. 332 (1995).  


FINDING OF FACT

Cholecystitis and cholelithiasis, status post 
cholecystectomy, is currently manifested by no more than mild 
symptoms.  


CONCLUSION OF LAW

A rating greater than 10 percent for cholecystitis and 
cholelithiasis, status post cholecystectomy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 7314, 7318 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

The May 2002 statement of the case, along with the April 2003 
and August 2003 supplemental statements of the case, advised 
the veteran of the laws and regulations pertaining to his 
claim of entitlement to an increased rating for his 
cholecystitis and cholelithiasis, status post 
cholecystectomy.  The August 2003 supplemental statement of 
the case informed the veteran of the evidence of record and 
explained the reasons and bases for denial of a rating 
greater than 10 percent.  He was specifically informed that a 
rating greater than 10 percent for cholecystitis and 
cholelithiasis, status post cholecystectomy, was being denied 
because the evidence did not show that the disability met the 
criteria for a higher rating.  The August 2003 supplemental 
statement of the case made it clear to the veteran that in 
order to prevail on his claim, he needed to present medical 
evidence establishing that his cholecystitis and 
cholelithiasis, status post cholecystectomy, more nearly 
approximated the criteria for a rating in excess of 
10 percent.  The RO sent a letter to the veteran dated in 
June 2003 that informed him as to what action he needed to 
take and what action the RO would take on his claim.  He was 
told that he needed to submit evidence showing that his 
gastrointestinal symptoms had worsened.  Accordingly, the 
requirements regarding the duty to notify have been met.  

In this regard, the Board observes that the notice 
requirements instituted by the VCAA were accomplished after 
the initial adjudication of the veteran's, which sequence of 
events was found to constitute error in Pelegrini v. 
Principi, U.S. Vet. App. No. 01-944 (January 13, 2004).  
However, the Board notes that following the June 2003 letter 
to the veteran that informed him of the VCAA, including the 
requirements of establishing entitlement to an increased 
rating for his cholecystitis and cholelithiasis, status post 
cholecystectomy, and his and VA's responsibilities in the 
claims process, he was awarded a 10 percent rating for the 
disability by the August 2003 rating decision.  The 
subsequently issued supplemental statement of the case in 
August 2003 provided review and analysis of the merits of his 
claim.  The veteran was then given another opportunity to 
submit additional evidence or argument.  Neither the veteran 
or his representative submitted any additional evidence, or 
identified any source from whom records could be obtained.  
Under these circumstances, the Board considers the lack of 
notice prior to the initial decision by the RO in this case, 
was not prejudicial to the veteran.  

Regarding the duty to assist, the veteran's relevant recent 
medical records have been obtained.  Additionally, in 
response to his current claim he was provided a VA 
gallbladder examination in October 2002.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted.  

The veteran asserts that his service-connected cholecystitis 
and cholelithiasis, status post cholecystectomy, is more 
severely disabling than currently evaluated, and, therefore, 
warrants a higher rating.  

Service medical records show that the veteran was treated on 
numerous occasions for complaints of abdominal pain, which 
was diagnosed as gastritis or abdominal pain of unknown 
etiology.  

At a March 1978 VA medical examination, the veteran 
complained of burning pain in the epigastric region that was 
associated with gastric hyperacidity.  Dyspepsia was 
diagnosed.  

The veteran was hospitalized at a VA medical facility for 10 
days in June 1978 for evaluation of right upper quadrant 
epigastric pain.  An ultrasound of the gallbladder revealed 
multiple small gallstones, and a cholecystectomy was 
performed.  Service connection was granted for cholecystitis 
and cholelithiasis, status post cholecystectomy, by an April 
1979 rating decision, which assigned 10 percent rating under 
Diagnostic Codes 7817 - 7815, effective January 17, 1978, a 
100 percent rating under 38 C.F.R. § 4.30, from June 16, 1978 
to July 31, 1978, and a non-compensable rating from August 1, 
1978.  The non-compensable evaluation remained in effect 
until the August 2003 rating decision awarded a 10 percent 
rating under Diagnostic Code 7318, effective September 28, 
1999.  

VA outpatient records dated between January 2000 to August 
2003 indicated that the veteran had experienced problems with 
dyspepsia and chronic constipation since undergoing the 
cholecystectomy in 1978.  A May 2002 record noted that the 
veteran was positive for constipation and indigestion, but 
denied diarrhea, melena, heartburn, changes in appetite, 
nausea, vomiting, flatulence, or changes in bowel habits.  A 
June 2002 record indicated that there was no objective test 
to verify symptoms of dyspepsia but that the veteran reported 
having experienced intermittent, persistent dyspepsia since 
his 1978 cholecystectomy.  

At the October 2002 VA gallbladder examination, the veteran 
complained of dyspepsia that was bloating or gaseous and 
occasional vomiting or nausea that was not related to food 
intake.  He reported acute vomiting and colicky abdominal 
pain the month before, and claimed a 10-15 pound weight loss 
during the past year.  At the time, the veteran's weight was 
recorded as 180 pounds on a 5 ft. 7 inch frame.  An April 
2001 record reflects the veteran's weight as 179 pounds.  It 
was noted that he had experienced rectal bleeding during the 
past year, and that a colonoscopy had revealed diverticulosis 
and internal hemorrhoids.  On examination, the abdomen was 
soft and nontender, without organomegaly.  The veteran 
reported mild tenderness, and showed facial wincing, on 
palpation of the upper quadrant.  No mass was noted.  The 
rest of the examination was negative.  An upper 
gastrointestinal X-ray showed a slight hiatal hernia with 
gastroesophageal reflux.  A January 2003 ultrasound of the 
abdomen, performed in conjunction with the October 2002 
examination, revealed evidence of two cysts in the right 
kidney, along with calculi in both kidneys.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating residuals of gallbladder removal, a 30 percent 
rating is assigned when there are severe symptoms, a 10 
percent rating is assigned if the symptoms are mild, and a 
noncompensable rating is assigned when the residuals are 
asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7318.  

Severe cholecystitis with frequent attacks of gall bladder 
colic is evaluated as 30 percent disabling.  Moderate 
cholecystitis with gall bladder dyspepsia confirmed by X-ray 
technique, and with infrequent attacks (not over two or three 
a year) of gall bladder colic, with or without jaundice is 
evaluated as 10 percent disabling.  Mild cholecystitis is 
evaluated as zero percent disabling.  38 C.F.R. § 4.114, Code 
7314. Cholelithiasis is evaluated as cholecystitis.  38 
C.F.R. § 4.114, Code 7315.  

While the evidence indicates that the veteran has apparently 
experienced intermittent problems with dyspepsia and chronic 
constipation since his 1978 cholecystectomy, the evidence 
does not show that the symptoms since 1978 have been severe 
or that he experiences severe cholecystitis with frequent 
attacks of gall bladder colic.  Absent competent medical 
evidence demonstrating that the veteran has severe symptoms 
or frequent attacks of gall bladder colic indicative of 
severe cholecystitis, the Board finds that the symptoms 
associated with his cholecystitis and cholelithiasis, status 
post cholecystectomy, which are mild dyspepsia and 
constipation, more nearly approximates the criteria for the 
10 percent rating currently assigned.  Hence, the Board is 
unable to identify a basis to grant a disability rating in 
excess of 10 percent for cholecystitis and cholelithiasis, 
status post cholecystectomy.  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321(b)(1) which provide that 
where the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran has been 
frequently hospitalized for his cholecystitis and 
cholelithiasis, status post cholecystectomy, and there is no 
indication that the condition has presented a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for a rating in excess of 
10 percent for his cholecystitis and cholelithiasis, status 
post cholecystectomy.  He has offered his own general 
arguments to the effect that he believes that his 
cholecystitis and cholelithiasis, status post 
cholecystectomy, has worsened.  It is noted, however, that 
the veteran has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that his 
cholecystitis and cholelithiasis, status post 
cholecystectomy, warrants a higher rating.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

An increased evaluation is denied for cholecystitis and 
cholelithiasis, status post cholecystectomy.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



